DETAILED ACTION

Remarks
Claims 1-6, 8-12, 14-16, 19-22, and 24-28 have been examined and rejected. This Office action is responsive to the amendment filed on 06/02/2022, which has been entered in the above identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5, 9, 12, 14, 16, 20, 22, 24, and 28 are objected to because of the following informalities:  
Claim 5 [line 6] recites ‘the display data from the data interface’; however, it should recite - - display data from the data interface - -.
Claim 9 [line 6] recites ‘the at least one of the force sensing region or the proximity sensing zone’; however, it should recite - - the one of the force sensing region or the proximity sensing zone - -.
Claim 12 [line 3] recites ‘a force sensing region’; however, it should recite - - the force sensing region - -.
Claim 14 [line 5] recites ‘motion of the device’; however, it should recite - - a motion of the device - -.
Claim 16 [line 5] recites ‘the comparison of the force sensor data to the force threshold’; however, it should recite - - a comparison of the force sensor data to the force threshold - -.
Claim 16 [line 6] recites ‘the comparison of the force sensor data to the second force threshold’; however, it should recite - - a comparison of the force sensor data to the second force threshold - -.
Claim 20 [line 9] recites ‘the force sensing region’; however, it should recite - - a force sensing region - -.
Claim 22 [line 5] recites ‘the input to the proximity sensing zone’; however, it should recite - - the input above the proximity sensing zone - -.
Claim 24 [line 9] recites ‘the touch screen display’; however, it should recite - - a touch screen display - -.
Claim 24 [line 9] recites ‘one or more calculated decision thresholds’; however, it should recite - - the one or more calculated decision thresholds - -.
Claim 28 [line 3] recites ‘the input to the physical sensing surface’; however, it should recite - - an input to the physical sensing surface - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 9, claim 9 recites ‘the input.’  Claim 9 previously recites ‘an input to one of the at least one of the force sensing region or the proximity sensing zone.’  Claim 1 previously recites ‘an input to the physical sensing surface.’  It is unclear as to which limitation ‘the input’ refers.  For the purposes of examination, this limitation is interpreted as:
a second input

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-12, 14-16, 19-21, and 24-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Griffin et al. (US 20110248948 A1, published 10/13/2011), hereinafter Griffin.

	Regarding claim 1, Griffin teaches the claim comprising:
	A sensory unit comprising: an input sensor configured to be coupled to a physical sensing surface and configured to generate sensor data; a motion sensor configured to generate motion sensor data; and a multi-modal controller operably coupled with: the input sensor so as to receive the sensor data, and the motion sensor so as to receive the motion sensor data, and the multi-modal controller configured to (Griffin Figs. 1-9; [0017], a block diagram of an example of a portable electronic device 100 is shown in FIG. 1; the portable electronic device 100 includes multiple components, such as a processor 102 that controls the overall operation of the portable electronic device 100; [0018], the processor 102 interacts with other components, such as a display 112 with a touch-sensitive overlay 114 operably connected to an electronic controller 116 that together comprise a touch-sensitive display 118, one or more actuators 120, one or more force sensors 122; the processor 102 interacts with the touch-sensitive overlay 114 via the electronic controller 116; the processor 102 may interact with an accelerometer 136 that may be utilized to detect direction of gravitational forces or gravity-induced reaction forces; [0040], values of one or more various parameters are identified at 704; the parameters relevant to a touch threshold and/or relevant to modifying a touch threshold may be identified, for example, when one or more touch thresholds may be based on multiple different parameters; touch parameters reflect characteristics of a touch, for example, touch force, touch duration, contact area, touch rate, touch location, and so forth; ambient parameters reflect attributes of the environment in which the portable electronic device 100 is operating, such acceleration/unstable movement of the device; [0041], the values of the parameters may be provided by various sensors and evaluated, for example, by the processor 102; touch sensors of the touch-sensitive display and force sensors 122 may provide values for various parameters, such as touch parameters, e.g., contact area, touch rate, touch location, and touch force, as well as function or user parameters; other sensors, such as an accelerometer, or data from a network, such as date, time, or temperature, may provide values for other parameters):
calculate one or more decision thresholds based on the motion sensor data; and determine the sensor data indicates an input to the physical sensing surface based on a comparison of the sensor data to the one or more calculated decision thresholds (Griffin Figs. 1-9; [0032], a touch threshold may be a single unit-less value that is a combination of two or more values related to the touch, e.g., duration and force; [0033], a touch threshold may be decreased, e.g., reduced force, shorter duration, smaller contact area, and so forth, such that the threshold is easier to meet; a touch threshold may be increased, e.g., greater force, longer duration, larger contact area, and so forth, such that the threshold is more difficult to meet; [0034], the function performed may be, for example, selection or input of information or a function; selection options may include, for example, displayed or virtual keys of a keyboard 602 for entry of characters; selection boxes or windows 602, e.g., "cancel," "delete," or "unlock"; function buttons; a touch that meets the touch threshold may result in selection or input of that selection option; [0041], a determination whether to modify one or more touch threshold is made at 706; relevant touch thresholds are modified at 708; parameters or characteristics of the touch as well as other variables may be utilized to modify a touch threshold; an accelerometer may provide values for other parameters; [0042], modifying a touch threshold involves changing the value of one or more characteristics associated with the touch threshold; when the threshold reflects a single characteristic of a touch, such as force, the touch threshold is a force threshold, and the associated force value is increased or decreased when the touch threshold is modified; modifying the touch threshold may comprise modifying a threshold of other characteristics related to a touch, such as the duration of a touch, the number of touches, the touch rate, and the size of the contact area, and so forth; one or more characteristics of a touch may be combined to comprise a touch threshold, for example, force and time; [0049], the touch threshold may be modified based on one or more ambient parameters; the portable electronic device 100 may be operated during travel, e.g., when a user is on a train, in an automobile, on a bicycle, jogging, in an elevator, and so forth; such travel may result in rough, jarring, bouncy, and otherwise uneven conditions that may cause accurate input to the device 100 to be difficult; such conditions may be detected by the accelerometer 136, and the touch threshold may be modified, e.g., increased, in response to the acceleration of the portable electronic device 100 in response to such conditions; [0053], one or more values of one or more parameters or characteristics of the touch are compared to the touch threshold at 710; the detected touch may be compared to more than one threshold at 710; when the one or more values meet or exceed one or more touch thresholds, one or more functions, such as those described above, are performed 712; [0054], a graph illustrating various values of a touch threshold over time is shown in FIG. 8; the touch threshold 802 shown in the example of FIG. 8 varies in response to different parameters; the touch threshold 802 is shown at a minimum until the time when a change in parameter P1 is identified, resulting in the touch threshold 802 being modified by increasing the touch threshold; [0055], the touch threshold may be modified due to a detected change in parameter P6, for example, acceleration of the portable electronic device 100)

Regarding claim 24, claim 24 contains substantially similar limitations to those found in claim 1, the only difference being the touch screen display (Griffin Figs. 1-9; [0018], the processor 102 interacts with other components, such as a display 112 with a touch-sensitive overlay 114 operably connected to an electronic controller 116 that together comprise a touch-sensitive display 118, one or more actuators 120, one or more force sensors 122; user-interaction with a graphical user interface is performed through the touch-sensitive overlay 114; the processor 102 interacts with the touch-sensitive overlay 114 via the electronic controller 116; information, such as text, characters, symbols, images, icons, and other items that may be displayed or rendered on a portable electronic device, is displayed on the touch-sensitive display 118 via the processor 102; [0034], a front view of a portable electronic device 100 having a touch-sensitive display 118 is shown in FIG. 6).  Consequently, claim 24 is rejected for the same reasons.

	Regarding claim 2, Griffin teaches all the limitations of claim 1, further comprising:
the input sensor comprising: a force sensor configured to be coupled with the physical sensing surface, wherein the sensor data is force sensor data from the force sensor (Griffin Figs. 1-9; [0018], the processor 102 interacts with other components, such as a display 112 with a touch-sensitive overlay 114 operably connected to an electronic controller 116 that together comprise a touch-sensitive display 118, one or more actuators 120, one or more force sensors 122; [0031], force sensor 122 may be disposed between the piezo actuator 120 and the touch-sensitive display 118 as shown in FIG. 5; the force sensor 122 may be disposed between the touch-sensitive display 118 and the pad 408 or between the pad and the piezo actuator 120; [0040], touch parameters reflect characteristics of a touch, for example, touch force, touch duration, contact area, touch rate, touch location, and so forth; ambient parameters reflect attributes of the environment in which the portable electronic device 100 is operating, such acceleration/unstable movement of the device; [0041], the values of the parameters may be provided by various sensors and evaluated, for example, by the processor 102; touch sensors of the touch-sensitive display and force sensors 122 may provide values for various parameters, such as touch parameters, e.g., contact area, touch rate, touch location, and touch force)

Regarding claim 3, Griffin teaches all the limitations of claim 1, further comprising:
further comprising: a proximity sensor configured to be coupled with the physical sensing surface, wherein the multi-modal controller is operably coupled with the proximity sensor so as to receive proximity sensor data from the proximity sensor (Griffin Figs. 1-9; [0018], the processor 102 interacts with other components, such as a display 112 with a touch-sensitive overlay 114 operably connected to an electronic controller 116 that together comprise a touch-sensitive display 118, one or more actuators 120, one or more force sensors 122; [0022], the touch-sensitive display 118 may be any suitable touch-sensitive display, such as a capacitive, resistive, infrared, surface acoustic wave (SAW) touch-sensitive display, strain gauge, optical imaging, dispersive signal technology, acoustic pulse recognition, and so forth, as known in the art; a capacitive touch-sensitive display includes a capacitive touch-sensitive overlay 114; the overlay 114 may be an assembly of multiple layers in a stack including, for example, a substrate, a ground shield layer, a barrier layer, one or more capacitive touch sensor layers separated by a substrate or other barrier, and a cover; the capacitive touch sensor layers may be any suitable material, such as patterned indium tin oxide (ITO); [0031], force sensor 122 may be disposed between the piezo actuator 120 and the touch-sensitive display 118 as shown in FIG. 5; the force sensor 122 may be disposed between the touch-sensitive display 118 and the pad 408 or between the pad and the piezo actuator 120; [0040], touch parameters reflect characteristics of a touch, for example, touch force, touch duration, contact area, touch rate, touch location, and so forth; ambient parameters reflect attributes of the environment in which the portable electronic device 100 is operating, such acceleration/unstable movement of the device; [0041], the values of the parameters may be provided by various sensors and evaluated, for example, by the processor 102; touch sensors of the touch-sensitive display and force sensors 122 may provide values for various parameters, such as touch parameters, e.g., contact area, touch rate, touch location, and touch force; examiner note: per the instant specification pg. 10, a proximity sensor may be a capacitive or optical sensor)

Regarding claim 4, Griffin teaches all the limitations of claim 1, further comprising:
wherein the physical sensing surface is a surface of a touch screen display and the multi-modal controller is further configured to direct display data to the touch screen display (Griffin Figs. 1-9; [0018], the processor 102 interacts with other components, such as a display 112 with a touch-sensitive overlay 114 operably connected to an electronic controller 116 that together comprise a touch-sensitive display 118, one or more actuators 120, one or more force sensors 122; user-interaction with a graphical user interface is performed through the touch-sensitive overlay 114; the processor 102 interacts with the touch-sensitive overlay 114 via the electronic controller 116; information, such as text, characters, symbols, images, icons, and other items that may be displayed or rendered on a portable electronic device, is displayed on the touch-sensitive display 118 via the processor 102; [0034], a front view of a portable electronic device 100 having a touch-sensitive display 118 is shown in FIG. 6; the function performed may be, for example, selection or input of information or a function; selection options may include, for example, displayed or virtual keys of a keyboard 602 for entry of characters; selection boxes or windows 602, e.g., "cancel," "delete," or "unlock"; function buttons; a touch that meets the touch threshold may result in selection or input of that selection option)

Regarding claim 5, Griffin teaches all the limitations of claim 4, further comprising:
further comprising a data interface configured to couple the multi-modal controller with an operating system of a device including the sensory unit, the multi-modal controller configured to receive the display data to present on the touch screen display, wherein the multi-modal controller is configured to provide a virtual sensor region on the touch screen display with respect to the display data from the data interface (Griffin Figs. 1-9; [0018], the processor 102 interacts with other components, such as a display 112 with a touch-sensitive overlay 114 operably connected to an electronic controller 116 that together comprise a touch-sensitive display 118, one or more actuators 120, one or more force sensors 122; user-interaction with a graphical user interface is performed through the touch-sensitive overlay 114; the processor 102 interacts with the touch-sensitive overlay 114 via the electronic controller 116; information, such as text, characters, symbols, images, icons, and other items that may be displayed or rendered on a portable electronic device, is displayed on the touch-sensitive display 118 via the processor 102; [0020], the portable electronic device 100 includes an operating system 146 and software programs or components 148 that are executed by the processor 102 and are typically stored in a persistent, updatable store such as the memory 110; [0034], a front view of a portable electronic device 100 having a touch-sensitive display 118 is shown in FIG. 6; the function performed may be, for example, selection or input of information or a function; selection options may include, for example, displayed or virtual keys of a keyboard 602 for entry of characters; selection boxes or windows 602, e.g., "cancel," "delete," or "unlock"; function buttons; a touch that meets the touch threshold may result in selection or input of that selection option)

Regarding claim 6, Griffin teaches all the limitations of claim 5, further comprising:
wherein the virtual sensor region is one of a force sensing region or a proximity sensing zone (Griffin Figs. 1-9; [0022], the touch-sensitive display 118 may be any suitable touch-sensitive display, such as a capacitive, resistive, infrared, surface acoustic wave (SAW) touch-sensitive display, strain gauge, optical imaging, dispersive signal technology, acoustic pulse recognition, and so forth, as known in the art; a capacitive touch-sensitive display includes a capacitive touch-sensitive overlay 114; [0032], a touch threshold may be a single unit-less value that is a combination of two or more values related to the touch, e.g., duration and force; [0034], the function performed may be, for example, selection or input of information or a function; selection options may include, for example, displayed or virtual keys of a keyboard 602 for entry of characters; selection boxes or windows 602, e.g., "cancel," "delete," or "unlock"; function buttons; a touch that meets the touch threshold may result in selection or input of that selection option; [0037], visible or audible feedback may be provided to illustrate the relationship between current touch values, such as force, contact area, duration, and so forth, and one or more touch thresholds; when a touch is below a touch threshold, a virtual object may change color and when the touch exceeds the touch threshold)

Regarding claim 8, Griffin teaches all the limitations of claim 1, further comprising:
wherein the one or more decision thresholds includes a duration threshold related to an amount of time that a force is applied to the physical sensing surface (Griffin Figs. 1-9; [0032], a touch threshold may be a single unit-less value that is a combination of two or more values related to the touch, e.g., duration and force; when the touch duration meets a time threshold, a different selection option is highlighted; and when the force of the touch exceeds a force threshold, tactile feedback is provided and the currently highlighted selection option is selected; [0042], modifying the touch threshold may comprise modifying a threshold of other characteristics related to a touch, such as the duration of a touch; [0033], a touch threshold may be decreased, e.g., reduced force, shorter duration, smaller contact area, and so forth, such that the threshold is easier to meet; a touch threshold may be increased, e.g., greater force, longer duration, larger contact area, and so forth, such that the threshold is more difficult to meet)

Regarding claim 9, Griffin teaches all the limitations of claim 5, further comprising:
wherein the multi-modal controller is further configured to: receive an input to one of the at least one of the force sensing region or the proximity sensing zone; and implement an operation based on the input (Griffin Figs. 1-9; [0022], the touch-sensitive display 118 may be any suitable touch-sensitive display, such as a capacitive, resistive, infrared, surface acoustic wave (SAW) touch-sensitive display, strain gauge, optical imaging, dispersive signal technology, acoustic pulse recognition, and so forth, as known in the art; a capacitive touch-sensitive display includes a capacitive touch-sensitive overlay 114; [0032], a touch threshold may be a single unit-less value that is a combination of two or more values related to the touch, e.g., duration and force; [0034], the function performed may be, for example, selection or input of information or a function; selection options may include, for example, displayed or virtual keys of a keyboard 602 for entry of characters; selection boxes or windows 602, e.g., "cancel," "delete," or "unlock"; function buttons; a touch that meets the touch threshold may result in selection or input of that selection option; [0037], visible or audible feedback may be provided to illustrate the relationship between current touch values, such as force, contact area, duration, and so forth, and one or more touch thresholds; when a touch is below a touch threshold, a virtual object may change color and when the touch exceeds the touch threshold)

Regarding claim 10, Griffin teaches all the limitations of claim 1, further comprising:
wherein the one or more decision thresholds includes a force threshold related to an amount of force applied to the physical sensing surface (Griffin Figs. 1-9; [0032], a touch threshold may be a single unit-less value that is a combination of two or more values related to the touch, e.g., duration and force; [0033], a touch threshold may be decreased, e.g., reduced force, shorter duration, smaller contact area, and so forth, such that the threshold is easier to meet; a touch threshold may be increased, e.g., greater force, longer duration, larger contact area, and so forth, such that the threshold is more difficult to meet; [0042], modifying a touch threshold involves changing the value of one or more characteristics associated with the touch threshold; when the threshold reflects a single characteristic of a touch, such as force, the touch threshold is a force threshold, and the associated force value is increased or decreased when the touch threshold is modified; [0053], the detected touch may be compared to more than one threshold at 710; when the one or more values meet or exceed one or more touch thresholds, one or more functions, such as those described above, are performed 712)

Regarding claim 11, Griffin teaches all the limitations of claim 1, further comprising:
wherein the one or more decision thresholds includes a force threshold related to an amount of force applied to the physical sensing surface and a duration threshold related to an amount of time that a force is applied to the physical sensing surface (Griffin Figs. 1-9; [0032], a touch threshold may be a single unit-less value that is a combination of two or more values related to the touch, e.g., duration and force; [0033], a touch threshold may be decreased, e.g., reduced force, shorter duration, smaller contact area, and so forth, such that the threshold is easier to meet; a touch threshold may be increased, e.g., greater force, longer duration, larger contact area, and so forth, such that the threshold is more difficult to meet; [0041], a determination whether to modify one or more touch threshold is made at 706; relevant touch thresholds are modified at 708; parameters or characteristics of the touch as well as other variables may be utilized to modify a touch threshold; an accelerometer may provide values for other parameters; [0042], modifying a touch threshold involves changing the value of one or more characteristics associated with the touch threshold; when the threshold reflects a single characteristic of a touch, such as force, the touch threshold is a force threshold, and the associated force value is increased or decreased when the touch threshold is modified; modifying the touch threshold may comprise modifying a threshold of other characteristics related to a touch, such as the duration of a touch, the number of touches, the touch rate, and the size of the contact area, and so forth; one or more characteristics of a touch may be combined to comprise a touch threshold, for example, force and time; [0053], one or more values of one or more parameters or characteristics of the touch are compared to the touch threshold at 710; the detected touch may be compared to more than one threshold at 710; when the one or more values meet or exceed one or more touch thresholds, one or more functions, such as those described above, are performed 712)

Regarding claims 25 and 26, claims 25 and 26 contains substantially similar limitations to those found in claim 11.  Consequently, claims 25 and 26 are rejected for the same reasons.

Regarding claim 12, Griffin teaches all the limitations of claim 6, further comprising:
wherein the multi-modal controller is further configured to provide a second virtual sensor region on the touch screen display, the virtual sensor region being a force sensing region and the second virtual sensor region being the proximity sensing zone, wherein the proximity sensing zone is separated from the force sensing region (Griffin Figs. 1-9; [0022], the touch-sensitive display 118 may be any suitable touch-sensitive display, such as a capacitive, resistive, infrared, surface acoustic wave (SAW) touch-sensitive display, strain gauge, optical imaging, dispersive signal technology, acoustic pulse recognition, and so forth, as known in the art; a capacitive touch-sensitive display includes a capacitive touch-sensitive overlay 114; [0023], one or more touches, also known as touch contacts or touch functions, may be detected by the touch-sensitive display 118; [0030], when the touch-sensitive display 118 is depressed, the force sensor 122 generates a force signal that is received and interpreted by the processor 102; [0032], a touch threshold may be a single unit-less value that is a combination of two or more values related to the touch, e.g., duration and force; a value meets a threshold when the value is at or beyond the threshold; a touch threshold value may be a value of a characteristic of a touch, for example, a force imparted by a touch on the touch-sensitive display, a displacement distance of at least a part of the touch-sensitive display 118, an area of contact of a touch, a time duration of a touch, and so forth, or any combination thereof; [0034], the function performed may be, for example, selection or input of information or a function; selection options may include, for example, displayed or virtual keys of a keyboard 602 for entry of characters; selection boxes or windows 602, e.g., "cancel," "delete," or "unlock"; function buttons; a touch that meets the touch threshold may result in selection or input of that selection option (displaying multiple separate first and second sensing zones that sense proximity of a finger on the touch-sensitive display and touch force))

Regarding claim 14, Griffin teaches the claim comprising:
A method comprising: obtaining force sensor data in response to a force applied to a physical sensing surface of a device; obtaining motion sensor data in response to motion of the device (Griffin Figs. 1-9; [0017], a block diagram of an example of a portable electronic device 100 is shown in FIG. 1; the portable electronic device 100 includes multiple components, such as a processor 102 that controls the overall operation of the portable electronic device 100; [0018], the processor 102 interacts with other components, such as a display 112 with a touch-sensitive overlay 114 operably connected to an electronic controller 116 that together comprise a touch-sensitive display 118, one or more actuators 120, one or more force sensors 122; the processor 102 interacts with the touch-sensitive overlay 114 via the electronic controller 116; the processor 102 may interact with an accelerometer 136 that may be utilized to detect direction of gravitational forces or gravity-induced reaction forces; [0040], values of one or more various parameters are identified at 704; the parameters relevant to a touch threshold and/or relevant to modifying a touch threshold may be identified, for example, when one or more touch thresholds may be based on multiple different parameters; touch parameters reflect characteristics of a touch, for example, touch force, touch duration, contact area, touch rate, touch location, and so forth; ambient parameters reflect attributes of the environment in which the portable electronic device 100 is operating, such acceleration/unstable movement of the device; [0041], the values of the parameters may be provided by various sensors and evaluated, for example, by the processor 102; touch sensors of the touch-sensitive display and force sensors 122 may provide values for various parameters, such as touch parameters, e.g., contact area, touch rate, touch location, and touch force, as well as function or user parameters; other sensors, such as an accelerometer, or data from a network, such as date, time, or temperature, may provide values for other parameters):
calculating a force threshold based on the motion sensor data; and determining the force sensor data is an input to the device based on a comparison of the force sensor data to the force threshold (Griffin Figs. 1-9; [0032], a touch threshold may be a single unit-less value that is a combination of two or more values related to the touch, e.g., duration and force; [0033], a touch threshold may be decreased, e.g., reduced force, shorter duration, smaller contact area, and so forth, such that the threshold is easier to meet; a touch threshold may be increased, e.g., greater force, longer duration, larger contact area, and so forth, such that the threshold is more difficult to meet; [0034], the function performed may be, for example, selection or input of information or a function; selection options may include, for example, displayed or virtual keys of a keyboard 602 for entry of characters; selection boxes or windows 602, e.g., "cancel," "delete," or "unlock"; function buttons; a touch that meets the touch threshold may result in selection or input of that selection option; [0041], a determination whether to modify one or more touch threshold is made at 706; relevant touch thresholds are modified at 708; parameters or characteristics of the touch as well as other variables may be utilized to modify a touch threshold; an accelerometer may provide values for other parameters; [0042], modifying a touch threshold involves changing the value of one or more characteristics associated with the touch threshold; when the threshold reflects a single characteristic of a touch, such as force, the touch threshold is a force threshold, and the associated force value is increased or decreased when the touch threshold is modified; modifying the touch threshold may comprise modifying a threshold of other characteristics related to a touch, such as the duration of a touch, the number of touches, the touch rate, and the size of the contact area, and so forth; one or more characteristics of a touch may be combined to comprise a touch threshold, for example, force and time; [0049], the touch threshold may be modified based on one or more ambient parameters; the portable electronic device 100 may be operated during travel, e.g., when a user is on a train, in an automobile, on a bicycle, jogging, in an elevator, and so forth; such travel may result in rough, jarring, bouncy, and otherwise uneven conditions that may cause accurate input to the device 100 to be difficult; such conditions may be detected by the accelerometer 136, and the touch threshold may be modified, e.g., increased, in response to the acceleration of the portable electronic device 100 in response to such conditions; [0053], one or more values of one or more parameters or characteristics of the touch are compared to the touch threshold at 710; the detected touch may be compared to more than one threshold at 710; when the one or more values meet or exceed one or more touch thresholds, one or more functions, such as those described above, are performed 712; [0054], a graph illustrating various values of a touch threshold over time is shown in FIG. 8; the touch threshold 802 shown in the example of FIG. 8 varies in response to different parameters; the touch threshold 802 is shown at a minimum until the time when a change in parameter P1 is identified, resulting in the touch threshold 802 being modified by increasing the touch threshold; [0055], the touch threshold may be modified due to a detected change in parameter P6, for example, acceleration of the portable electronic device 100)

Regarding claim 15, Griffin teaches all the limitations of claim 14, further comprising:
wherein the force threshold relates to an amount of force applied to the physical sensing surface or to an amount of time that a force is applied to the physical sensing surface (Griffin Figs. 1-9; [0032], a touch threshold may be a single unit-less value that is a combination of two or more values related to the touch, e.g., duration and force; [0033], a touch threshold may be decreased, e.g., reduced force, shorter duration, smaller contact area, and so forth, such that the threshold is easier to meet; a touch threshold may be increased, e.g., greater force, longer duration, larger contact area, and so forth, such that the threshold is more difficult to meet; [0041], a determination whether to modify one or more touch threshold is made at 706; relevant touch thresholds are modified at 708; parameters or characteristics of the touch as well as other variables may be utilized to modify a touch threshold; an accelerometer may provide values for other parameters; [0042], modifying a touch threshold involves changing the value of one or more characteristics associated with the touch threshold; when the threshold reflects a single characteristic of a touch, such as force, the touch threshold is a force threshold, and the associated force value is increased or decreased when the touch threshold is modified; modifying the touch threshold may comprise modifying a threshold of other characteristics related to a touch, such as the duration of a touch, the number of touches, the touch rate, and the size of the contact area, and so forth; one or more characteristics of a touch may be combined to comprise a touch threshold, for example, force and time; [0053], one or more values of one or more parameters or characteristics of the touch are compared to the touch threshold at 710; the detected touch may be compared to more than one threshold at 710; when the one or more values meet or exceed one or more touch thresholds, one or more functions, such as those described above, are performed 712)

Regarding claim 16, Griffin teaches all the limitations of claim 14, further comprising:
wherein the force threshold relates to an amount of force applied to the physical sensing surface, the method further comprising calculating a second force threshold based on the motion sensor data, the second force threshold relating to an amount of time that a force is applied to the physical sensing surface, wherein the force sensor data is determined as the input to the device based on the comparison of the force sensor data to the force threshold and based on the comparison of the force sensor data to the second force threshold (Griffin Figs. 1-9; [0032], a touch threshold may be a single unit-less value that is a combination of two or more values related to the touch, e.g., duration and force; [0033], a touch threshold may be decreased, e.g., reduced force, shorter duration, smaller contact area, and so forth, such that the threshold is easier to meet; a touch threshold may be increased, e.g., greater force, longer duration, larger contact area, and so forth, such that the threshold is more difficult to meet; [0040], touch parameters reflect characteristics of a touch, for example, touch force, touch duration; [0041], a determination whether to modify one or more touch threshold is made at 706; relevant touch thresholds are modified at 708; parameters or characteristics of the touch as well as other variables may be utilized to modify a touch threshold; force sensors 122 may provide values for various parameters, such as touch parameters, e.g., contact area, touch rate, touch location, and touch force; an accelerometer may provide values for other parameters; [0042], modifying a touch threshold involves changing the value of one or more characteristics associated with the touch threshold; when the threshold reflects a single characteristic of a touch, such as force, the touch threshold is a force threshold, and the associated force value is increased or decreased when the touch threshold is modified; modifying the touch threshold may comprise modifying a threshold of other characteristics related to a touch, such as the duration of a touch, the number of touches, the touch rate, and the size of the contact area, and so forth; one or more characteristics of a touch may be combined to comprise a touch threshold, for example, force and time; [0049], the touch threshold may be modified based on one or more ambient parameters; the portable electronic device 100 may be operated during travel, e.g., when a user is on a train, in an automobile, on a bicycle, jogging, in an elevator, and so forth; such travel may result in rough, jarring, bouncy, and otherwise uneven conditions that may cause accurate input to the device 100 to be difficult; such conditions may be detected by the accelerometer 136, and the touch threshold may be modified, e.g., increased, in response to the acceleration of the portable electronic device 100 in response to such conditions; [0053], one or more values of one or more parameters or characteristics of the touch are compared to the touch threshold at 710; the detected touch may be compared to more than one threshold at 710; when the one or more values meet or exceed one or more touch thresholds, one or more functions, such as those described above, are performed 712; [0054], a graph illustrating various values of a touch threshold over time is shown in FIG. 8; the touch threshold 802 shown in the example of FIG. 8 varies in response to different parameters; the touch threshold 802 is shown at a minimum until the time when a change in parameter P1 is identified, resulting in the touch threshold 802 being modified by increasing the touch threshold; [0055], the touch threshold may be modified due to a detected change in parameter P6, for example, acceleration of the portable electronic device 100)

Regarding claim 19, Griffin teaches all the limitations of claim 14, further comprising:
wherein the physical sensing surface is a surface of a touch screen display of the device (Griffin Figs. 1-9; [0018], the processor 102 interacts with other components, such as a display 112 with a touch-sensitive overlay 114 operably connected to an electronic controller 116 that together comprise a touch-sensitive display 118, one or more actuators 120, one or more force sensors 122; user-interaction with a graphical user interface is performed through the touch-sensitive overlay 114; the processor 102 interacts with the touch-sensitive overlay 114 via the electronic controller 116; information, such as text, characters, symbols, images, icons, and other items that may be displayed or rendered on a portable electronic device, is displayed on the touch-sensitive display 118 via the processor 102; [0034], the function performed may be, for example, selection or input of information or a function; selection options may include, for example, displayed or virtual keys of a keyboard 602 for entry of characters; selection boxes or windows 602, e.g., "cancel," "delete," or "unlock"; function buttons; a touch that meets the touch threshold may result in selection or input of that selection option)

Regarding claim 20, Griffin teaches all the limitations of claim 19, further comprising:
further comprising: presenting a force sensing virtual button on the touch screen display; implementing a first operation of the device based on a first input to the force sensing virtual button; presenting a proximity sensing zone on the touch screen display; and implementing a second operation of the device based on second input to the proximity sensing zone, wherein the proximity sensing zone is separated from the force sensing region such that the first input to the force sensing region does not result in the second input to the proximity sensing zone (Griffin Figs. 1-9; [0022], the touch-sensitive display 118 may be any suitable touch-sensitive display, such as a capacitive, resistive, infrared, surface acoustic wave (SAW) touch-sensitive display, strain gauge, optical imaging, dispersive signal technology, acoustic pulse recognition, and so forth, as known in the art; a capacitive touch-sensitive display includes a capacitive touch-sensitive overlay 114; [0023], one or more touches, also known as touch contacts or touch functions, may be detected by the touch-sensitive display 118; [0030], when the touch-sensitive display 118 is depressed, the force sensor 122 generates a force signal that is received and interpreted by the processor 102; [0032], a touch threshold may be a single unit-less value that is a combination of two or more values related to the touch, e.g., duration and force; a value meets a threshold when the value is at or beyond the threshold;  touch threshold value may be a value of a characteristic of a touch, for example, a force imparted by a touch on the touch-sensitive display, a displacement distance of at least a part of the touch-sensitive display 118, an area of contact of a touch, a time duration of a touch, and so forth, or any combination thereof; [0034], the function performed may be, for example, selection or input of information or a function; selection options may include, for example, displayed or virtual keys of a keyboard 602 for entry of characters; selection boxes or windows 602, e.g., "cancel," "delete," or "unlock"; function buttons; a touch that meets the touch threshold may result in selection or input of that selection option (displaying multiple separate first and second sensing zones that sense proximity of a finger on the touch-sensitive display and touch force); examiner note: per the instant specification pg. 10, a proximity sensor may be a capacitive or optical sensor)

Regarding claim 21, Griffin teaches all the limitations of claim 19, further comprising:
further comprising presenting a force sensing virtual button on the touch screen display; receiving an input to the force sensing virtual button; and implementing an operation of the device based on the input to the force sensing virtual button (Griffin Figs. 1-9; [0034], the function performed may be, for example, selection or input of information or a function; selection options may include, for example, displayed or virtual keys of a keyboard 602 for entry of characters; selection boxes or windows 602, e.g., "cancel," "delete," or "unlock"; function buttons; a touch that meets the touch threshold may result in selection or input of that selection option; [0053], one or more values of one or more parameters or characteristics of the touch are compared to the touch threshold at 710; the detected touch may be compared to more than one threshold at 710; when the one or more values meet or exceed one or more touch thresholds, one or more functions, such as those described above, are performed 712)

Regarding claim 27, Griffin teaches all the limitations of claim 26, further comprising:
wherein the controller is configured to calculate the force threshold and the duration threshold based on the motion sensor data (Griffin Figs. 1-9; [0032], a touch threshold may be a single unit-less value that is a combination of two or more values related to the touch, e.g., duration and force; [0033], a touch threshold may be decreased, e.g., reduced force, shorter duration, smaller contact area, and so forth, such that the threshold is easier to meet; a touch threshold may be increased, e.g., greater force, longer duration, larger contact area, and so forth, such that the threshold is more difficult to meet; [0041], a determination whether to modify one or more touch threshold is made at 706; relevant touch thresholds are modified at 708; parameters or characteristics of the touch as well as other variables may be utilized to modify a touch threshold; an accelerometer may provide values for other parameters; [0042], modifying a touch threshold involves changing the value of one or more characteristics associated with the touch threshold; when the threshold reflects a single characteristic of a touch, such as force, the touch threshold is a force threshold, and the associated force value is increased or decreased when the touch threshold is modified; modifying the touch threshold may comprise modifying a threshold of other characteristics related to a touch, such as the duration of a touch, the number of touches, the touch rate, and the size of the contact area, and so forth; one or more characteristics of a touch may be combined to comprise a touch threshold, for example, force and time; [0049], the touch threshold may be modified based on one or more ambient parameters; the portable electronic device 100 may be operated during travel, e.g., when a user is on a train, in an automobile, on a bicycle, jogging, in an elevator, and so forth; such travel may result in rough, jarring, bouncy, and otherwise uneven conditions that may cause accurate input to the device 100 to be difficult; such conditions may be detected by the accelerometer 136, and the touch threshold may be modified, e.g., increased, in response to the acceleration of the portable electronic device 100 in response to such conditions; [0053], one or more values of one or more parameters or characteristics of the touch are compared to the touch threshold at 710; the detected touch may be compared to more than one threshold at 710; when the one or more values meet or exceed one or more touch thresholds, one or more functions, such as those described above, are performed 712; [0054], a graph illustrating various values of a touch threshold over time is shown in FIG. 8; the touch threshold 802 shown in the example of FIG. 8 varies in response to different parameters; the touch threshold 802 is shown at a minimum until the time when a change in parameter P1 is identified, resulting in the touch threshold 802 being modified by increasing the touch threshold; [0055], the touch threshold may be modified due to a detected change in parameter P6, for example, acceleration of the portable electronic device 100)

Regarding claim 28, Griffin teaches all the limitations of claim 1, further comprising:
further comprising a haptic feedback device operably coupled with the physical sensing surface and configured to provide haptic feedback based on the input to the physical sensing surface (Griffin Figs. 1-9; [0014], touch threshold(s) may be used, for example, to trigger performance of functions, such as provision of tactile feedback; [0024], actuation of the actuator 120 may result in provision of tactile feedback; [0032], and when the force of the touch exceeds a force threshold, tactile feedback is provided and the currently highlighted selection option is selected; [0034], the function performed may be, for example, selection or input of information or a function, such as information or a function associated with a location of a touch, tactile feedback provided by the actuators 120; [0035], another example of a function is provision of tactile feedback, such as a vibration, one or more pulses, feedback that mimics depression and/or release of a physical key, and so forth; [0053], tactile feedback may also be provided when the second touch threshold is met, and alternatively when the third touch threshold is met)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over Griffin in view of Hauenstein et al. (US 10318034 B1, published 06/11/2019), hereinafter Hauenstein.

Regarding claim 22, Griffin teaches all the limitations of claim 19, further comprising:
presenting a proximity sensing zone on the touch screen display (Griffin Figs. 1-9; [0018], the processor 102 interacts with other components, such as a display 112 with a touch-sensitive overlay 114 operably connected to an electronic controller 116 that together comprise a touch-sensitive display 118, one or more actuators 120, one or more force sensors 122; [0022], the touch-sensitive display 118 may be any suitable touch-sensitive display, such as a capacitive, resistive, infrared, surface acoustic wave (SAW) touch-sensitive display, strain gauge, optical imaging, dispersive signal technology, acoustic pulse recognition, and so forth, as known in the art; a capacitive touch-sensitive display includes a capacitive touch-sensitive overlay 114; the overlay 114 may be an assembly of multiple layers in a stack including, for example, a substrate, a ground shield layer, a barrier layer, one or more capacitive touch sensor layers separated by a substrate or other barrier, and a cover; the capacitive touch sensor layers may be any suitable material, such as patterned indium tin oxide (ITO); [0031], force sensor 122 may be disposed between the piezo actuator 120 and the touch-sensitive display 118 as shown in FIG. 5; the force sensor 122 may be disposed between the touch-sensitive display 118 and the pad 408 or between the pad and the piezo actuator 120; [0040], touch parameters reflect characteristics of a touch, for example, touch force, touch duration, contact area, touch rate, touch location, and so forth; ambient parameters reflect attributes of the environment in which the portable electronic device 100 is operating, such acceleration/unstable movement of the device; [0041], the values of the parameters may be provided by various sensors and evaluated, for example, by the processor 102; touch sensors of the touch-sensitive display and force sensors 122 may provide values for various parameters, such as touch parameters, e.g., contact area, touch rate, touch location, and touch force; examiner note: per the instant specification pg. 10, a proximity sensor may be a capacitive or optical sensor; [0037], visible or audible feedback may be provided to illustrate the relationship between current touch values, such as force, contact area, duration, and so forth, and one or more touch thresholds; when a touch is below a touch threshold, a virtual object may change color and when the touch exceeds the touch threshold; examiner note: per the instant specification pg. 10, a proximity sensor may be a capacitive or optical sensor)
However, Griffin fails to expressly disclose receiving an input above the proximity sensing zone; and implementing an operation of the device based on the input to the proximity sensing zone.  In the same field of endeavor, Hauenstein teaches:
receiving an input above the proximity sensing zone; and implementing an operation of the device based on the input to the proximity sensing zone (Hauenstein Figs. 1-24; col. 11 [line 59] – col. 12 [line 16], touch-sensitive display system 112 is sometimes called a “touch screen” for convenience; device 100 includes memory 102 (which optionally includes one or more computer readable storage mediums), one or more processing units (CPUs) 120; device 100 optionally includes one or more intensity sensors 165 for detecting intensity of contacts on device 100 (e.g., a touch-sensitive surface such as touch-sensitive display system 112 of device 100); col. 54 [line 34], FIGS. 9A-9O illustrate user interactions by an input object to display transient visual effect (e.g., a precursor image 906 or visual hint of quick action menu 914, mini application object 912) and maintaining display of the transient visual effect (e.g., the transient user interface object(s)) by maintaining the input object within the hover proximity range above touch-screen 112; by making contact with the touch-sensitive surface and lifting off, an operation is activated (e.g., launching an application, or activating a menu option) by the input object; col. 54 [line 58], FIG. 9A shows a user interface (e.g., home screen user interface 902) that includes a number of objects (e.g., application launch icons); col. 54 [line 62] – col. 55 [line 19], FIG. 9B illustrates that, when an input object (e.g., finger 734) hovers above application icon 904, a precursor image (e.g., preview platter 906) of a quick action menu 914 and a mini application object 912 is displayed; col. 55 [line 20], FIGS. 9C-9D illustrate that, when finger 734 makes contact (e.g., contact 910) with touch-screen 112 and increase the intensity of the contact (e.g., contact 910), the precursor image and the hint visual effect are further enhanced; col. 55 [line 36], FIG. 9E illustrates that when a characteristic intensity of the contact (e.g., contact 910) by finger 734 exceeds the light press intensity threshold IT.sub.L (as indicated by intensity meter 901), the precursor image (e.g., preview platter 906) is transformed; col. 79 [line 11], the device visually distinguishes (1620): a hover state of the user interface object during which the appearance of the user interface object is dynamically changed in accordance with the current hover distance, and a contact state of the user interface object during which the appearance of the first user interface object is dynamically changed in accordance with the current contact intensity; col. 104 [line 63] – col. 105 [line 20], , the electronic device includes one or more first sensors to detect proximity of an input object (e.g., a finger or a stylus) above the touch-sensitive surface (e.g., proximity sensors (such as infrared sensors), capacitive sensors in the touch sensitive surface, or cameras next to the touch-sensitive surface) and one or more second sensors to detect intensities of contact of the input object with the touch-sensitive surface)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated receiving an input above the proximity sensing zone; and implementing an operation of the device based on the input to the proximity sensing zone as suggested in Hauenstein into Griffin.  Doing so would be desirable because the use of touch-sensitive surfaces as input devices for computers and other electronic computing devices has increased significantly in recent years (see Hauenstein col. 1 [line 38]).  Proximity-based inputs provide an additional avenue for manipulating user interface objects on a display. However, contact-based inputs and proximity-based inputs do not often work together seamlessly and may interfere with each other and cause confusion and frustration to the user (see Hauenstein col. 1 [line 34]).  Exemplary manipulations of user interface objects include adjusting the position and/or size of one or more user interface objects or activating buttons or opening files/applications represented by user interface objects, as well as associating metadata with one or more user interface objects or otherwise manipulating user interfaces (see Hauenstein col. 1 [line 34]).  But methods for performing these manipulations are cumbersome and inefficient. In addition, these methods take longer than necessary, thereby wasting energy. This latter consideration is particularly important in battery-operated devices (see Hauenstein col. 1 [line 58]).  Additionally, providing the preview of the operation in response to a hover-move input further enhances the operability of the device (e.g., by allowing the user to have a better view of the user interface during the input and thereby reducing user mistakes when operating the device) and improves the longevity of the device (e.g., by eliminating unnecessary pressure and friction on the touch-sensitive surface during the input, and thereby reducing structural fatigue of the touch-sensitive surface) (see Hauenstein col. 91 [line 55] – col. 92 [line 34]).  Additionally, the hover inputs of Hauenstein would improve the system of Griffin by providing additional input feedback to the user during touchscreen interactions (see Griffin [0037]) that would better enable the user to confirm that the correct user interface object is selected before it is obscured by the user’s finger (see Hauenstein col. 91 [line 55] – col. 92 [line 34]), thereby making the system easier to use and improving user satisfaction.

Response to Arguments
The Examiner acknowledges the Applicant’s amendments to claims 1-6, 8-12, 14-16, 19-22, the addition of claims 24-28, and the cancellation of claims 7, 13, 17, 18, and 23. The corrections to claims 10, 14, and 22 are approved and the previous objections to claims 10, 14, and 22 are respectfully withdrawn.  Claim 13 has been canceled and the previous objection to claim 13 is respectfully withdrawn.  The corrections to the claims has been approved, and the previous rejections to claims 1-6, 8-12, 14-16, 19-22 under 35 U.S.C. 112 are respectfully withdrawn.  Claims 7, 13, 17, 18, and 23 have been canceled and the rejections to claims 7, 13, 17, 18, and 23 are respectfully withdrawn.
Regarding independent claim 1, the Applicant alleges that Hauenstein as described in the previous Office action, does not explicitly teach the multi-modal controller configured to: calculate one or more decision thresholds based on the motion sensor data; and determine the sensor data indicates an input to the physical sensing surface based on a comparison of the sensor data to the one or more calculated decision thresholds, as has been amended to the claim.  Examiner has therefore rejected independent claim 1 under 35 U.S.C § 102(a)(1) as anticipated by Griffin.
Similar arguments have been presented for claims 14 and 24 and thus, Applicant’s arguments are not persuasive for the same reasons.
Applicant states that dependent claims 2-6, 8-12, 15, 16, 19-22, and 25-27 recite all the limitations of the independent claims, and thus, are allowable in view of the remarks set forth regarding independent claims 1, 14, and 24.  However, as discussed above, Griffin is considered to teach claims 1, 14, and 24, and consequently, claims 2-6, 8-12, 15, 16, 19-22, and 25-27 are rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamano (US 20120026110 A1) see Figs. 1-13 and [0015], [0119-134], [0153-0157].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T REPSHER III whose telephone number is (571)272-7487. The examiner can normally be reached Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571) 272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN T REPSHER III/           Primary Examiner, Art Unit 2143